DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the Applicant recites “a modification ratio,” which is not defined. In addition, “wherein the following Mathematical Formula 1 and Mathematical Formula 2” lacks an antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3-12 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kyo et al., US 2018/0066076 A1 (hereinafter “Kyo”). The present invention are composition claims. The present invention is a rubber composition comprising a modified conjugated diene-based polymer (100 parts by wt.), a filler (0.1 to 150 parts by wt.) and a vulcanizing agent (0.1 to 10 parts by wt.). Kyo teaches substantially identical rubber compositions wherein the rubber composition comprises a modified conjugated diene-based polymer (10 to 100 parts by wt.), a filler (5 to 150 parts by wt.) and a vulcanizing agent (0.1 to 20 parts by wt.). See Kyo, [0161], [0167], [0169] & [0182]. See In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).

The claiming of a new use, new function or unknown property which is inherently present in the prior art doe not necessary make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  However, the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.  See In re Rijckaert, 9 F.3d. 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993)(reversed rejection because inherency was based on what would result due to optimization of conditions, not what was necessary due to optimization of conditions, not what was necessarily present in the prior art).  See In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51.  “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.”  Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990).

Even if the disclosure of Kyo does not satisfy the requirements of 35 USC 102(a)(1), it still would have been obvious to one of ordinary skill in the art to arrive at the claimed rubber composition, because it appears that the claimed rubber composition are within the generic disclosure of Kyo and a person of ordinary skill in the art would have expected all embodiment of Kyo to have similar properties such as Mathematical Formulae 1-3. Applicant has not demonstrated that the differences, if any, between the claimed rubber composition See In re Dill and Scales, 202 USPQ 805 (CCPA 1979).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyo in view of Pan et al., US 2013/0035437 A1 (hereinafter “Pan”). The present invention differs from Kyo in that present claim 2 requires a lanthanide rare earth element-containing catalyst and terminal function group. Pan teaches in analogous art a rubber composition comprising diene rubbers prepared from lanthanide rare earth element-containing catalyst and terminal function groups. See Pan, [0015], [0016] & [0078]. In view of Pan, one having an ordinary skill in the art would be motivated to modify Kyo by using conjugated diene rubbers prepared from lanthanide rare earth element-containing catalyst with terminal function groups because conjugated diene rubbers are commonly prepared by lanthanide rare earth element-containing catalyst.  Such modification would have been obvious because one would have expected that the use of rubber composition as taught by Kyo would be similarly useful and applicable to the rubber composition taught in Pan.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. 



/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh